Title: From Benjamin Franklin to Madame Brillon, 23 November 1780
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


Le 23. Nov. 1780.
La Raison humaine, ma chère Fille, doit être une Chose bien incertaine, puisque deux Personnes sensées, comme vous et moi, peuvent tirer des mêmes Premisses, les Conclusions diamétralement opposées & contraires. Elle me paroit une Guide aveugle, cette Raison; et qu’un Instinct bon & sûr nous vaudroit beaucoup mieux. Tous les Animaux inferieurs ensemble, ne s’égarent pas autant dans une Année, qu’un seul Homme dans un Mois, quoique cet Homme pretend se conduire par la Raison. C’est pourquoi, quand j’eus le Bonheur d’avoir une Femme, je m’etois accoutumé de me laisser conduire dans les Affaires difficiles par son Opinion, parceque les Femmes, selon moi, ont une espéce de Tact, qui est plus sûr que nos Raisonnemens. Dans ce même Idée je commence a soupçonner que j’avois tort devant vous; enfin, je me rends a votre Opinion, & nous finirons nos Arguments, et notre Logique.
Comme vous avez quelque Partialité pour mes petits Ecrits, je vous envoye un Morçeau que j’ai fait en Anglois, pendant ma Maladie.— La Traduction est de M. Cabanis.— Peutêtre vous amusera t’elle un Moment. Il me semble que vous vous mocquez de moi, en me disant que mon mauvais François est meilleur avant d’etre corrigé qu’après. Si je ne trouve pas un bon Corrigeur, et si je ne regard pas ses Corrections, comment puis-je apprendre à ecrire la Langue comme il faut?
M. Brillon m’informe que vous faites actuellement des Nottes sur mon Dialogue. C’est faire beaucoup d’honneur à peu de Choses.— J’espere que vous voudriez bien avoir la Bonté de me les communiquer.
Donnez moi de vos Nouvelles, ma Chere;— Comment vont les Nerfs?— Pour moi, je commence à marcher, mais foiblement.
